                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

JUSTAN ADAMS,           )
                        )
        Plaintiff,      )
                        )
        v.              )                 1:19-cv-00030-GZS
                        )
EASTERN MAINE HOSPITAL, )
et al.,                 )
                        )
        Defendants.     )


                             RECOMMENDED DECISION
       This matter is before the Court on a filing of Plaintiff Justan Adams, which filing

the Court construed as a motion to reopen the case. (ECF No. 7). As explained below,

following a review of the pleadings, and after consideration of the filings, I recommend the

Court deny Plaintiff’s motion.

                                       Background

       On January 11, 2019, Plaintiff filed this action against Defendants. (ECF No. 1.)

On January 23, 2019, the Court issued an Order that required Plaintiff to pay the filing file

or file an Application to Proceed In Forma Pauperis by February 6, 2019. (ECF No. 2).

Having received no response from Plaintiff, on February 15, 2019, the Court ordered

Plaintiff to show cause, by March 1, 2019, as to why he had not complied with the Court’s

order. (ECF No. 3.) When Plaintiff failed to comply with the Order to Show Cause, on

March 12, 2019, I recommended that the Court dismiss the matter. (ECF No. 4). The Court

affirmed the Report and Recommended Decision on April 4, 2019 (ECF No. 5), and
Judgment issued on the same date. (ECF No. 6). Plaintiff filed this motion to reopen on

May 3, 2019.

                                         Discussion

       Federal Rule of Civil Procedure 60 governs the Court’s consideration of Plaintiff’s

request for relief from judgment. Rule 60(b) authorizes the Court to relieve a party from a

judgment on the grounds of “(1) mistake, inadvertence, surprise, or excusable neglect, (2)

newly discovered evidence that, with reasonable diligence, could not have been discovered

in time to move for a new trial under Rule 59(b), (3) fraud (whether previously called

intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party, (4) the

judgment is void, (5) the judgment has been satisfied; it is based on an earlier judgment

that has been reversed or vacated; or applying it prospectively is no longer equitable; or (6)

any other reason that justifies relief.” A party must file the motion within a reasonable

time, and for grounds 1 through 3, the party must file the motion within one year of the

judgment. Fed. R. Civ. P. 60(c)(1).

       While Plaintiff asserts that he did not file his request for a waiver of fees because a

change of his location, he did not explain why he did not comply with the Court’s show

cause order or why he failed to file the motion to reopen until two months after his deadline

to respond to the show cause order. Significantly, Plaintiff does not assert facts that could

reasonably be construed as a mistake, newly discovered evidence, or fraud as grounds for

relief. In addition, Plaintiff does not argue that the Judgment is void, that the Judgment

has been satisfied, or that a related judgment has been reversed or vacated. Finally,

Plaintiff’s contentions, which appear to consist of many of the same assertions he made in

                                              2
the original complaint, do not constitute any “other reason that justifies relief.”1 Plaintiff,

therefore, has not asserted facts that would support relief from judgment under Rule 60.

                                               Conclusion

        Based on the foregoing analysis, I recommend the Court deny Plaintiff’s motion to

reopen the case (ECF No. 7) and thus moot Plaintiff’s motion for leave to proceed informa

pauperis. (ECF No. 8.)

                                                NOTICE

            A party may file objections to those specified portions of a magistrate
        judge’s report or proposed findings or recommended decisions entered
        pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
        court is sought, together with a supporting memorandum within fourteen (14)
        days of being served with a copy thereof. A responsive memorandum shall
        be filed within fourteen (14) days after the filing of the objection.

           Failure to file a timely objection shall constitute a waiver of the right to
        de novo review by the district court and to appeal the district court’s order.

                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

        Dated this 28th day of May, 2019.




1
 Examples of “other” reasons justifying relief under Rule 60(b)(6) include “settlement agreements when
one party fails to comply,” “fraud by the party’s own counsel, by a codefendant, or by a third-party witness,”
and, most commonly, failure of the losing party “to receive notice of the entry of judgment in time to file
an appeal.” 11 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice & Procedure
Civ. § 2864 (3d ed. 2012).


                                                      3
